Exhibit Clearfield, Inc. Reports Third Consecutive Profitable Quarter ·Net Sales:$5.4M, up 40% from same quarter of last year ·Gross Profit:$1.8M , up 77% from same quarter of last year ·Net Income:$115K, improved from a loss of $1.2M for same quarter of last year MINNEAPOLIS, MN—May 12, 2008 – Clearfield, Inc. (Nasdaq:CLFD ) today announced results for the second quarter ending March 31, 2008.The Company reported net income of $115,000 compared to a loss of $1,205,000 in the same period of the previous year.This is the third consecutive profitable quarter for the Company. Key to the continuing positive results is ongoing revenue through existing customers and significant wins in the Fiber To The Home (FTTH) marketplace as well as gross profit growth within continuing operations. Revenue for the quarter was $5,442,000 in comparison to $3,896,000 for the similar period in 2007, an increase of 40 percent. Gross profit was $1,765,000 in comparison to $1,000,000 for the earlier period, an increase of 77 percent. The backlog for future sales as of March 31, 2008 was $1,777,000, a slight decline from our December 31, 2007 amount of $1,973,000. The decrease in backlog is the result of increased throughput, reduction in lead times and greater efficiencies in our production and sourcing programs. During the quarter we have been able to work through our backlog while continuing to experience strong customer bookings. # # # MORE # # # Clearfield, Inc./page two Comments on Operations “We are pleased to see strong revenue and gross profit return on the SG&A investments we are making in targeted product development, sourcing, sales, employee productivity and IT initiatives,” commented Cheri Beranek Podzimek, president and CEO of Clearfield. “This quarter saw early stage market acceptance of our new FieldSmart product platform, which brings a new approach to the way fiber management is designed into central office and OSP fiber networks.” “The Company continues to have a very strong balance sheet, however, the uncertainties that hit the Auction Rate Securities (ARS) market earlier this year did have an adverse affect on the liquidity of our investments,” explains Podzimek. “While our advisors report that our investments have retained a high credit rating, it was necessary to re-assign these funds from short-term to long-term assets. In addition, it was necessary to incur a non-cash unrealized loss of $164,000 to reflect current market conditions. We will continue to monitor these conditions and re-act accordingly.” About Clearfield, Inc. Clearfield, Inc., formerly APA Enterprises, designs and manufactures the FieldSmart fiber management platform, which includes its latest generation Fiber Distribution System (FDS) and Fiber Scalability Center (FSC). The FDS and FSC product-lines support a wide range of panel configurations, densities, connectors and adapter options and is offered alongside an assortment of passive optical components. Clearfield also provides a complete line of fiber and copper assemblies for controlled and outside plant environments. Clearfield is a public company, traded on Nasdaq: CLFD. www.ClearfieldConnection.com Forward-Looking Statements Forward-looking statements contained herein are made pursuant to the safe harbor provisions of the Private Litigation Reform Act of 1995. These statements are based upon the Company's current expectations and judgments about future developments in the Company's business. Certain important factors could have a material impact on the Company's performance, including, without limitation, delays in or increased costs of production, delays in or lower than anticipated sales of the Company's new products, the Company's ability to sell such products at a profitable price, the Company's ability to fund operations, and other factors discussed from time to time in the Company's filings with the Securities and Exchange Commission.
